Citation Nr: 1631682	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


ATTORNEY FOR THE BOARD

A. Gibson












INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this claim in April 2015 for additional development, which has been substantially completed.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's avascular necrosis, which led to the need for a left total hip replacement, and his service.


CONCLUSION OF LAW

The criteria for service connection are not met for the residuals of left total hip replacement.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any administrative or procedural deficiencies in the development of this claim.


Service connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Secondary service connection requires: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran asserts that his left hip replacement was caused by wear and tear as a result of his service-connected right knee, which has also undergone a total replacement.  He has not suggested that his hip was injured while still in service.

The record reveals that he had a right total knee replacement in May 2010.  His first documented complaint of hip pain to his medical provider was in August 2010.  At an April 2011 orthopedic consultation, he complained that his hip was popping and that pain from his hip radiated to his groin.  He reported that all activity was painful, and that this was only since his right knee replacement.  X-rays at that time showed "significant" avascular necrosis (AVN), which was determined to be end-stage.  It was also noted he had degenerative joint disease (DJD).  It was recommended that he have a total hip replacement, which occurred in August 2011.

The VA examiners that have reviewed this claim have opined that it is less likely as not that the left hip is related to the right knee.  The November 2011 VA examiner indicated that DJD in one joint does not cause DJD in another joint; rather, these events occur separately.  The examiner indicated that, contrary to the presumptions of lay people, favoring one side or joint over another does not cause the opposing side or joint to be used more.  The June 2015 VA examiner indicated that favoring one side does not result in an increase in pressure placed on the joint.

The February 2016 VA examiner indicated that the Veteran's AVN was not affected by the right knee DJD or knee replacement.  The examiner indicated that she had read the reports and letters documenting the Veteran's right knee, and she noted the functional impairments caused by the knee, including his altered gait.  She indicated that AVN, or osteonecrosis, which precipitated the need for a hip replacement, is a very specific condition with specific causes and specific risk factors, which do not include the functional impairment caused by the knee.  She explained that AVN is the death of bone tissue due to lack of blood supply.  This can be caused by a fracture of the bone or a dislocation of the joint, but this is not found in the evidence.  It can also be caused by long-term steroid use and excessive alcohol intake.  The medical records show occasional steroid injections in the shoulder, which is not service-connected.  The examiner noted the Veteran had a long-standing history of alcohol abuse and that he was also a cigarette smoker, which she indicated play a significant role in the development of AVN.  She cited three different medical sources in support of her opinion.  

She indicated that she reviewed the December 2009 notation in the VA treatment records that the right leg was shorter than the left.  She noted that it was unclear whether this was reported by the Veteran or observed by the examiner, but that measurements were not provided at the time of that report.  She noted that the May 2010 VA examination report did not find any leg length discrepancy.   The Board notes that the October 2007 VA examination did not find leg length discrepancy either.  

In summary, the February 2016 VA examiner found it less likely that the left hip AVN was related to the right knee, and the November 2011 and June 2015 VA examiners found it less likely that the left hip DJD was related to the right knee.

The Veteran has asserted that his hip was "popping and cracking" due to his right knee operation.  He is competent to report his own symptoms, and indeed, the record does not show problems with his hip until after his knee replacement.  However, this possibility was considered by the February 2016 VA examiner, and found to be less likely.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has also asserted that his physician has attributed his left hip to his right knee.  Unfortunately, the medical records do not contain this opinion or report.    Again, this was investigated by the VA examiners, who found it less likely that the right knee caused or aggravated the left hip.  Thus, the VA examiners' reports, which are detailed and thorough, outweigh the Veteran's assertion of what his physician said.  The Veteran was invited to provide medical evidence of this connection, and did not.  Indeed, he indicated he had submitted all the evidence he had in a March 2016 telephone conversation with VA.  The duty to assist is a two-way street.  If the Veteran has or should have information that is essential in obtaining the relevant evidence, he must produce it, which has not happened here.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has also considered whether service connection is warranted on a direct basis, that is, whether his hip is related to an incident in service.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

A review of the Veteran's STRs do not show any incidents or complaints regarding the Veteran's hip, and he does not so assert.  The February 2016 VA examiner reviewed the record and found nothing to suggest that the Veteran's hip AVN or DJD was present in service or within the year following separation.  She noted there was nothing documented about the hip until 2011, and no evidence of onset of symptoms in service or within the year following service.  Indeed, the Veteran has not affirmatively alleged a direct relationship to service, or that he has had continuous pain since service.  Rather, he has reported onset following knee surgery, which took place in 2010.   

The preponderance of the evidence weighs against this claim; therefore, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This claim must therefore be denied.  


ORDER

Service connection for the left hip is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


